      Case 4:19-cv-04980-PJH Document 160 Filed 05/08/20 Page 1 of 7




 1   Nicholas Espíritu (SBN 237665)
     NATIONAL IMMIGRATION LAW CENTER
 2   3450 Wilshire Boulevard, #108-62
     Los Angeles, CA 90010
 3   Telephone: (213) 639-3900
     Fax: (213) 639-3911
 4   espiritu@nilc.org

 5   Antionette Dozier (SBN 244437)
     WESTERN CENTER ON LAW & POVERTY
 6   3701 Wilshire Boulevard, Suite 208
     Los Angeles, CA 90010
 7   Tel: (213) 487-7211
     Fax: (213) 487-0242
 8   adozier@wclp.org

 9   Martha Jane Perkins (SBN 104784)
     NATIONAL HEALTH LAW PROGRAM
10   200 N. Greensboro Street, Ste. D-13
     Carrboro, NC 27510
11   Tel.: (919) 968-6308
     Fax: (919) 968-8855
12   perkins@healthlaw.org

13 Attorneys for Plaintiffs La Clínica de La Raza et al.
   See signature page for complete list of parties represented
14
                                 UNITED STATES DISTRICT COURT
15
                 NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
16

17 LA CLÍNICA DE LA RAZA, ET AL.,               Case No. 4:19-cv-04980-PJH

18        Plaintiffs,                           STIPULATION RE FIRST
                                                AMENDED COMPLAINT AND
19                v.                            MOTION TO DISMISS BRIEFING
                                                SCHEDULE; DECLARATION OF
20 DONALD J. TRUMP, ET AL.                      NICHOLAS ESPÍRITU; AND
                                                [PROPOSED] ORDER
21        Defendants.
                                                Courtroom: 3
22                                              Judge:        Hon. Phyllis J. Hamilton
                                                Trial Date: None Set
23                                              Action Filed: August 16, 2019

24

25

26

27

28
                                                                      Case No. 4:19-cv-4980
     STIPULATION RE FIRST AMENDED COMPLAINT AND MOTION TO DISMISS BRIEFING SCHEDULE;
                  DECLARATION OF NICHOLAS ESPÍRITU; AND [PROPOSED] ORDER
          Case 4:19-cv-04980-PJH Document 160 Filed 05/08/20 Page 2 of 7




 1                                              STIPULATION
 2             Plaintiffs La Clínica de La Raza, African Communities Together, California Primary Care

 3 Association, Central American Resource Center, Farmworker Justice, Council on American-

 4 Islamic Relations-California, Korean Resource Center, Maternal and Child Health Access, and

 5 Legal Aid Society of San Mateo County (collectively, “Organizational Plaintiffs”) and Defendants

 6 Donald J. Trump, U.S. Department of Homeland Security, U.S. Citizenship and Immigration

 7 Services, Kenneth T. Cuccinelli, and Chad Wolf (as replacement for Kevin K. McAleenan in the

 8 official capacity of Acting Secretary of DHS) (collectively, “Defendants”), hereby stipulate,

 9 subject to the Court’s approval, as follows:

10             WHEREAS, the Organizational Plaintiffs filed their original Complaint on August 16,

11 2019 (ECF No. 1);

12             WHEREAS, Defendants filed a motion to dismiss this Complaint on April 22, 2020 (ECF

13 No. 158), pursuant to this Court’s entry of the parties’ Stipulation Re Case Management Schedule

14 on December 23, 2019 (ECF No. 147) and Order on Organizational Plaintiffs’ Motion to Compel

15 Completion of the Administrative Record and Request for Leave to Serve Discovery on April 1,

16 2020 (ECF No. 157);

17             WHEREAS, under this District’s Local Rules, Organizational Plaintiffs’ opposition to

18 Defendants’ motion to dismiss is due within 14 days of the Defendants’ motion, on May 6, 2020;
19             WHEREAS, under the Federal Rules of Civil Procedure, Rule 15(a)(1)(B), Organizational

20 Plaintiffs have 21 days to amend as of right after service of Defendants’ motion to dismiss, which

21 is May 13, 2010, and this Federal Rule supersedes conflicting Local Rules, see Ramirez v. Cty. of

22 San Bernardino, 806 F.3d 1002, 1007-08 (9th Cir. 2015) (holding that a court’s local rule on

23 briefing does not supersede the right to file an amended pleading as of right under Rule 15 and

24 that the timely filing of an amended pleading moots a previously filed motion to dismiss); 1

25

26

27
     1
28       Defendants take no position regarding the statements of law in this paragraph.
                                                       -1-                Case No. 4:19-cv-4980
         STIPULATION RE FIRST AMENDED COMPLAINT AND MOTION TO DISMISS BRIEFING SCHEDULE;
                      DECLARATION OF NICHOLAS ESPÍRITU; AND [PROPOSED] ORDER
       Case 4:19-cv-04980-PJH Document 160 Filed 05/08/20 Page 3 of 7




 1          WHEREAS, Organizational Plaintiffs, while opposing Defendants’ arguments in their

 2 motion to dismiss, have decided to file a First Amended Complaint as of right under Federal Rule

 3 of Civil Procedure 15(a)(1)(B), in lieu of an opposition brief to the motion to dismiss;

 4          WHEREAS, Organizational Plaintiffs have met and conferred with Defendants on creating

 5 a schedule for filing an amended complaint and subsequent motion to dismiss and both parties

 6 have agreed that they would benefit from extended time to prepare the pleading and briefing;

 7          NOW THEREFORE IT IS HEREBY STIPULATED AND AGREED by counsel for

 8 Organizational Plaintiffs and Defendants, to adopt the following schedule for amending the

 9 complaint and briefing a subsequent motion to dismiss:

10          1.     May 20, 2020:           Organizational Plaintiffs file First Amended Complaint.

11          2.     June 10, 2020:          Defendants file motion to dismiss or otherwise answer the

12                 First Amended Complaint.

13          3.     July 1, 2020:           Organizational Plaintiffs file opposition brief to any motion

14                 to dismiss.

15          4.     July 15, 2020:          Defendants file reply brief to any motion to dismiss.

16          5.     July 29, 2020:          Hearing on any motion to dismiss.

17

18 Dated: May 7, 2020               Respectfully submitted,

19                                         /s/ Nicholas Espíritu
                                            NICHOLAS ESPÍRITU (SBN 237665)
20                                          espiritu@nilc.org
                                            LINTON JOAQUIN (SBN 73547)
21                                          joaquin@nilc.org
                                            ALVARO M. HUERTA (SBN 274787)
22                                          huerta@nilc.org
                                            MAYRA B. JOACHIN (SBN 306065)
23                                          joachin@nilc.org
                                            NATIONAL IMMIGRATION LAW CENTER
24                                          3450 Wilshire Boulevard, #108-62
                                            Los Angeles, CA 90010
25                                          Telephone: (213) 639-3900
                                            Fax: (213) 639-3911
26
                                            ANTIONETTE DOZIER (SBN: 244437)
27                                          adozier@wclp.org
                                            ROBERT D. NEWMAN (SBN) 86534)
28                                          rnewman@wclp.org
                                                     -2-               Case No. 4:19-cv-4980
      STIPULATION RE FIRST AMENDED COMPLAINT AND MOTION TO DISMISS BRIEFING SCHEDULE;
                   DECLARATION OF NICHOLAS ESPÍRITU; AND [PROPOSED] ORDER
     Case 4:19-cv-04980-PJH Document 160 Filed 05/08/20 Page 4 of 7




 1                                 DAVID KANE (SBN: 292186)
                                   dkane@wclp.org
 2                                 WESTERN CENTER ON LAW & POVERTY
                                   3701 Wilshire Boulevard, Suite 208
 3                                 Los Angeles, CA 90010
                                   Tel: (213) 487-7211
 4                                 Fax: (213) 487-0242

 5                                 MARTHA JANE PERKINS (SBN 104784)
                                   perkins@healthlaw.org
 6                                 NATIONAL HEALTH LAW PROGRAM
                                   200 N. Greensboro Street, Ste. D-13
 7                                 Carrboro, NC 27510
                                   Tel.: (919) 968-6308
 8                                 Fax: (919) 968-8855

 9                                 TANYA BRODER (SBN 136141)
                                   broder@nilc.org
10                                 NATIONAL IMMIGRATION LAW CENTER
                                   2030 Addison Street, Suite 420
11                                 Berkeley, CA 94704
                                   Telephone: (510) 663-8282
12                                 Fax: (213) 639-3911

13                                 JOANNA ELISE CUEVAS INGRAM** (SBN 290011)
                                   cuevasingram@nilc.org
14                                 NATIONAL IMMIGRATION LAW CENTER
                                   P.O. Box 170392
15                                 Brooklyn, NY 11217
                                   Telephone: (213) 377-5258
16                                 Fax: (213) 377-5258

17                                 MAX S. WOLSON*
                                   wolson@nilc.org
18                                 NATIONAL IMMIGRATION LAW CENTER
                                   P.O. Box 34573
19                                 Washington, D.C. 20043
                                   Telephone: (202) 216-0261
20                                 Fax: (202) 216-0266

21                                 KEVIN HERRERA*
                                   herrera@nilc.org
22                                 NATIONAL IMMIGRATION LAW CENTER
                                   P.O. Box 32358
23
                                   Chicago, IL 60632-0358
24                                 Telephone: (213) 770-1325
                                   Fax: (213) 770-1325
25
                                   * Admitted Pro hac vice
26                                 **Admitted to Practice in New York and California

27                                 Attorneys for   Plaintiffs La Clínica de La Raza, African
                                   Communities      Together, California Primary Care
28                                 Association,    Central American Resource Center,
                                   Farmworker      Justice, Council on American-Islamic
                                                                              Case No. 4:19-cv-4980
                                            -3-
     STIPULATION RE FIRST AMENDED COMPLAINT AND MOTION TO DISMISS BRIEFING SCHEDULE;
                  DECLARATION OF NICHOLAS ESPÍRITU; AND [PROPOSED] ORDER
     Case 4:19-cv-04980-PJH Document 160 Filed 05/08/20 Page 5 of 7




 1                                   Relations-California, Korean Resource Center,
                                     Maternal and Child Health Access, and Legal Aid
 2                                   Society of San Mateo County

 3

 4
                                    JOSEPH H. HUNT
 5                                  Assistant Attorney General
 6                                  ALEXANDER K. HAAS
 7                                  Director, Federal Programs Branch

 8                                  /s/ Joshua M. Kolsky                   _
                                    ERIC J. SOSKIN
 9                                  Senior Trial Counsel
                                    KERI L. BERMAN
10                                  KUNTAL V. CHOLERA
11                                  JOSHUA M. KOLSKY, DC Bar No. 993430
                                    U.S. Dept. of Justice, Civil Division,
12                                  Federal Programs Branch
                                    1100 L Street, N.W., Rm. 12002
13                                  Washington, DC 20001
                                    Phone: (202) 305-7664
14
                                    Fax: (202) 616-8470
15                                  Email: joshua.kolsky@usdoj.gov

16                                  Attorneys for Defendants

17

18
19

20

21

22

23

24

25

26

27

28
                                              -4-                     Case No. 4:19-cv-4980
     STIPULATION RE FIRST AMENDED COMPLAINT AND MOTION TO DISMISS BRIEFING SCHEDULE;
                  DECLARATION OF NICHOLAS ESPÍRITU; AND [PROPOSED] ORDER
      Case 4:19-cv-04980-PJH Document 160 Filed 05/08/20 Page 6 of 7




 1                          DECLARATION OF NICHOLAS ESPÍRITU
 2        I, Nicholas Espíritu, declare:

 3     1. I am counsel for Plaintiffs in the above captioned matter. I submit this declaration

 4        pursuant to Local Rule 6-2. I have personal knowledge of the contents of this declaration,

 5        and I could and would testify competently to the following if called upon to do so.

 6     2. The parties seek the requested enlargement of time in the interests of filing an amended

 7        complaint to respond to arguments raised in the motion to dismiss and for the parties to

 8        have sufficient time to substantively brief issues in the subsequent motion to dismiss,

 9        particularly given resource constraints during the COVID-19 pandemic.

10     3. The parties have previously stipulated to case schedules two times in this case. Pursuant to

11        this Court’s case management order (ECF No. 139), the parties stipulated in ECF No. 146

12        to a briefing schedule for addressing the parties’ preliminary record and discovery dispute

13        and to set a schedule for the first motion to dismiss, which this Court entered in ECF No.

14        147. The parties had stipulated to extend the time to file that proposed scheduling order in

15        ECF No. 141, and this Court granted that stipulation in ECF No. 144.

16     4. Adopting the proposed schedule in this case will extend the deadlines under the Federal

17        Rules of Civil Procedure, Rule 15(a), and the Local Rules of this District, Rules 7-2 and 7-

18        3, for the Organizational Plaintiffs to file an amended complaint and for both parties to file
19        briefing on a subsequent motion to dismiss that amended pleading by one week for each

20        deadline. The schedule provides two weeks between the filing of the reply brief and the

21        motion’s hearing, consistent with this Court’s Local Rules.

22     5. Pursuant to Local Rule 5-1(i)(3), I attest that I have obtained the concurrence of Joshua M.

23        Kolsky to file this stipulation with his electronic signature.

24

25 Dated: May 7, 2020                                     /s/ Nicholas Espíritu

26

27

28
                                                    -5-               Case No. 4:19-cv-4980
     STIPULATION RE FIRST AMENDED COMPLAINT AND MOTION TO DISMISS BRIEFING SCHEDULE;
                  DECLARATION OF NICHOLAS ESPÍRITU; AND [PROPOSED] ORDER
       Case 4:19-cv-04980-PJH Document 160 Filed 05/08/20 Page 7 of 7




 1                                  [PROPOSED] ORDER
                                                                    S DISTRICT
 2                                                               ATE           C
                                                                T
     IT IS SO ORDERED.




                                                                                     O
                                                            S




                                                                                      U
                                                           ED




                                                                                       RT
 3                                                                          ERED




                                                       UNIT
                                                                       O ORD
                                                                IT IS S




                                                                                         R NIA
 4
                                                                                  ton
                                                                          J. Hamil




                                                       NO
                                                                      hyllis
                                                              Judge P
 5 Dated: _______________
           May 8, 2020                              _________________________________




                                                                                        FO
                                                        RT
                                                    Hon. Phyllis  J. Hamilton




                                                                                      LI
                                                            ER




                                                           H




                                                                                     A
                                                    U.S. District
                                                               N Judge          C
 6                                                               D           OF
                                                                     IS T RIC T

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                              -6-                      Case No. 4:19-cv-4980
      STIPULATION RE FIRST AMENDED COMPLAINT AND MOTION TO DISMISS BRIEFING SCHEDULE;
                   DECLARATION OF NICHOLAS ESPÍRITU; AND [PROPOSED] ORDER
